Citation Nr: 1037597	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-24 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating by reason of individual 
employability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the time that the present claim was commenced, the Veteran was 
service connected for posttraumatic stress disorder (PTSD), rated 
50 percent disabling, degenerative arthritis of the lumbar spine, 
rated 10 percent disabling, and several other disabilities that 
were rated as noncompensably disabling.  His combined rating was 
60 percent.  Thus, he did not meet the schedular requirements for 
TDIU at that time.  A general medical examination was performed 
in December 2004 and a psychiatric examination was performed in 
January 2005.  These examinations did not indicate that the 
Veteran was unemployable due to his service connected 
disabilities.  The psychologist who performed the January 2005 
examination specifically stated that "the [V]eteran is not 
unemployable due to PTSD."

In February 2007 the Veteran was reexamined with respect to his 
PTSD.  The examiner opined that the Veteran's PTSD symptoms 
significantly worsened during the time after the January 2005 VA 
examination.  However, she did not specifically comment on the 
Veteran's employability other than to report that the Veteran 
told her that he could not work due to PTSD and heart disease.  
The Veteran is not service connected for heart disease.  Based on 
the results of the February 2007 VA examination, the RO increased 
the Veteran's disability rating for his PTSD to 70 percent 
effective December 27, 2006.  Thus, the Veteran met the schedular 
requirement for TDIU as of that date.  
The evidence shows that the Veteran's service connected PTSD 
because worse after the January 2005 VA examination, but no 
assessment of his employability was performed after that date.  
Therefore, a new psychiatric examination is necessary in order to 
determine whether the Veteran's PTSD renders him unemployable.   
Additionally, VA treatment records for the period after May 2008 
should be obtained.

The Board notes the contention of the Veteran's representative 
that the Veteran seeks service connection for his heart disease 
and that this should be considered part of the current appeal.  
The Veteran's claim for service connection for heart disease was 
denied by the RO in February 2008 and an appeal of that issue has 
not been certified to the Board.  Thus, it is not before the 
Board and may not be considered part of this appeal.  The Board 
contacted the RO and ascertained that the Veteran currently has a 
pending claim for service connection for heart disease at the RO; 
as such, there is no need to refer this claim to the RO for 
initial adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for PTSD since May 2008.  Based 
on his response, all relevant treatment 
records should be obtained.  More recent VA 
treatment records should also be obtained.  
If records are identified but cannot be 
obtained then this fact, as well as the 
efforts that were made to obtain the records, 
should be documented in the claims file.  The 
Veteran should also be notified of VA's 
inability to obtain the records.

2.  The Veteran should then be afforded a new 
VA examination to determine whether the 
Veteran is unemployable due to his PTSD.  The 
examiner should fully document all of the 
Veteran's symptoms of PTSD and should 
describe his current level of functioning.  
The examiner should specifically address the 
question of the Veteran's employability in 
the report of examination.  

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he should be 
furnished with a supplemental statement of 
the case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


